EXHIBIT 32 In connection with the annual report of Holloman Energy Corporation, (the “Company”) on Form10-K for the year ended December31, 2011 as filed with the Securities Exchange Commission on the date hereof (the “Report”) Mark Stevenson, the Principal Executive Officer of the Company and Robert Wesolek, the Principal Financial and Accounting Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. March 29, 2012 By: /s/ Mark Stevenson Mark Stevenson, Principal Executive Officer March 29, 2012 By: /s/ Robert Wesolek Robert Wesolek, Principal Financial and Accounting Officer
